White, P. J.
There was no necessity that the pleader should in his indictment have described the animals alleged to have been stolen as “work steers,” but, having done so, it was a part of the descriptive identity of the animals, and essential to be proven. Having failed to prove they were “ work steers,” the evidence showing-on the contrary they were not work steers, the variance between the allegation and proof is fatal, and the judgment of conviction must be reversed. Warrington v. State, 1 Texas Ct. App. 168; Clark’s Crim. Law of Texas, p. 544 and note; Cameron v. State, 9 Texas Ct. App. 332.
*412This disposes of the appeal, and it is unnecessary under the present indictment to discuss the other questions raised in the record. The judgment is reversed and the cause remanded.

Reversed and remanded.